Case 0:18-cv-61047-UU Document 215-2 Entered on FLSD Docket 07/15/2019 Page 1 of 3




                    EXHIBITB
        Case
 7/9/2019       0:18-cv-61047-UU  Document
                               HUMAN          215-2ESTABLISHMENT
                                     CELL AND TISSUE Entered onREGISTRATION
                                                                 FLSD Docket    07/15/2019
                                                                            (HCTERS) - Public QueryPage 2 of 3



                                                               U.S. FOOD & DRUG
                                                               ADMINISTRATION
                                                FDA Home Pags;l l Contact eHCTERS Tecbnical Sup!2Q!1
                               HUMAN CELL AND TISSUE ESTABLISHMENT REGISTRATION- Public Query
                                                     Establishment Details

                                                          Establishment Name and Location
                        Current Status:                       Registered
                        Last Annual Registration Year:        2019
                        FDA Establishment Identifier (FEI):   3005825762
                        Establishment Name:                   U.S. Stem Cell, Inc
                        Address:                              13 794 NW 4th Street
                                                              Suite# 212
                        City:                                 Sunrise
                        State:                                Florida
                        Zip:                                  33327
                        Country:                              United States
                        Phone:                                954-845-1500
                                                               Establishment Functions
                                     Types ofHCT/Ps                  Recover Screen   Donor Testing Package Process Store Label Distribute

                         Amniotic Membrane
                         Blood Vessel                                 Iii     Iii         Iii         Iii     Iii Iii Iii           Iii
                         Bone
                         Cardiac Tissue - non-valved
                         Cartilage
                         ---omea
                         Dura Mater
                        ~mbryo
                        fascia
                        ~eartValve
                        ~PC   Apheresis
                        ~PC   Cord Blood
                        '-'igament
                        Nerve Tissue
                         Oocyte
                        Ovarian Tissue
                        Pancreatic Islet Cells - autologous
                        Parathyroid
                        Pericardium
                        Peripheral Blood Mononuclear Cells
                        Peritoneal Membrane
                        ~clera
                        ~em en
                        ~kin
                        !fendon
                        lfesticular Tissue
                        Tooth Pulp
                        Umbilical Cord Tissue
                                                            Establishment HCTIP Listing
                                                                                       HCT/Ps
                                                                                      Described
                                          Types ofHCT/Ps                                                    Proprietary Names
                                                                                      in 21 CFR
                                                                                       1271.10
                        V\mniotic Membrane
                        ~lood Vessel                                                      X
                        ~one
                        "-'ardiac Tissue - non-valved

https://www.accessdata.fda.gov/scripts/cber/CFAppsPub/tiss/lndex.cfm?fuseaction=fuse_DisplayDetails                                          1/2
      Case
7/9/2019      0:18-cv-61047-UUHUMAN
                                 Document    215-2ESTABLISHMENT
                                    CELL AND TISSUE Entered onREGISTRATION
                                                                FLSD Docket    07/15/2019
                                                                           (HCTERS) - Public QueryPage 3 of 3
                        [cartilage
                        !Lomea
                        IDuraMater
                        !Embryo
                        !Fascia
                        !Heart Valve
                         HPC Apheresis
                         HPC Cord Blood
                         Ligament
                         Nerve Tissue
                         Oocyte
                         Ovarian Tissue
                         Pancreatic Islet Cells - autologous
                         Parathyroid
                         Pericardium
                         Peripheral Blood Mononuclear Cells
                         Peritoneal Membrane
                         Sclera
                         Semen
                         Skin
                         Tendon
                         Testicular Tissue
                         ifooth Pulp
                         ~mbilical Cord Tissue

                                                                        HCT/P Listing - Donor Information
                                                      Types o£ HCT/Ps                    SIP   Directed   AnonyJ;llOUS   AutoJoe:ous   Familv Related
                        ~mbryo
                        iHPC Apheresis
                        iHPC Cord Blood
                        pocyte
                        Peripheral Blood Mononuclear Cells
                        ~em en

                                                                             Print Date: 07/09/2019
                         .___.__P_rin_t~T_h_is_P_a-"'ge_   __,l c=Jiack To Query Crit~ria Screen              Back To Query Results Screen
                                                                                       Exit


                                                                              eHCTERS v02.10.00
                                                                                 11!09i2018

                                                  Contact eHCTERS Technical SupPQI1 1Online Help! Release Notes
                                                              Contact CBER I Contact FDA I Privacy,:
                                                  FDA Home Pag!< I FDA A-Z Index I Accessibility,: I HHS Home Pag!<

                                                             FDA I Center for Biologics Evaluation and Research




https://www.accessdata.fda.gov/scripts/cber/CFAppsPub/tiss/lndex.cfm?fuseaction=fuse_DisplayDetails                                                     2/2
